DETAILED ACTION

Status of Claims
	This is the first action on the merits. Claims 1-25 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDSs) submitted on 10/15/2020 and 02/17/2022 have been considered by the examiner.

Drawings
The drawings are objected to because the use of inverted commas in reference numbers 504’ and 510’ in Fig. 5B (see 37 C.F.R. 1.84(p)(1) and (u)(2)). It is recommended to use reference numbers 504B or 510B, for example. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the use of inverted commas in reference numbers 504’ and 510’ in paragraphs [0067-0070] (see 37 C.F.R. 1.84(p)(1) and (u)(2)). It is recommended to use reference numbers 504B or 510B, for example.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8, 10, 12-14, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Donnelly (US 2019/0047584 A1).

	Regarding claim 1, Donnelly discloses a computer-implemented method comprising:
receiving sensor data from sensors of a first vehicle associated with a first person, the sensor data generated by the sensors (In paragraphs [0060-0061], Donnelly discloses that vehicle data 214 includes data collected or otherwise received from various sensors included in the autonomous vehicle);
applying a machine-learning algorithm to the sensor data to define a driving envelope (In paragraph [0062], Donnelly discloses that passenger input data 213 and associated vehicle data 214 [sensor data] are input into a machine-learned model 110 [machine-learning algorithm] to receive an adjusted vehicle parameter 111 [driving envelope]) for an assisted-driving system, the assisted-driving system installed in a second vehicle (In paragraph [0043], Donnelly discloses that the adjusted vehicle parameter [driving envelope] can be implemented in the operation of an autonomous vehicle [assisted-driving system], where, for example a centralized computing system can determine an adjusted vehicle parameter, and provide the adjusted vehicle parameter to a plurality of autonomous vehicles [at least a second vehicle]); and
providing the driving envelope to the assisted-driving system installed in the second vehicle (In paragraph [0043], Donnelly discloses a centralized computing system can determine an adjusted vehicle parameter [driving envelope], and provide the adjusted vehicle parameter to a plurality of autonomous vehicles [at least a second vehicle]).

Regarding claim 2, Donnelly further discloses wherein the assisted-driving system operates using at least one configuration parameter, and wherein the assisted-driving system determines a value for the configuration parameter using the driving envelope (In paragraphs [0065-0066], Donnelly discloses that the vehicle parameter adjustment can include a specific vehicle parameter to adjust and/or an adjustment amount, or can include a change in a cost data utilized for planning a vehicle motion of an autonomous vehicle).

Regarding claim 3, Donnelly further discloses wherein the configuration parameter controls at least one aspect of the assisted-driving system, the aspect including one or more of a speed of the second vehicle, a trajectory of the second vehicle, or an acceleration of the second vehicle (In paragraph [0065], Donnelly discloses that the vehicle parameter adjustment can include an operating parameter such as vehicle speed [speed], use of alternate routes [at least a trajectory], a change in a deceleration rate, and a maximum acceleration or deceleration rate [acceleration]; in paragraph [0066], Donnelly discloses that the adjusted vehicle parameter 111 can include a change in a cost data utilized for planning a vehicle motion of an autonomous vehicle where the cost data can include a cost function indicative of a cost of controlling the motion of the autonomous vehicle (e.g., the trajectory, speed, or other controllable parameters of the autonomous vehicle) to perform the vehicle action).

Regarding claim 4, Donnelly further discloses wherein applying the machine-learning algorithm comprises:
identifying at least one event in the sensor data (In paragraph [0025], Donnelly discloses that vehicle data logs descriptive of vehicle conditions associated with a passenger experience can be obtained, such as, for example, by logging vehicle data operating parameters and or data obtained from one of the vehicle systems (e.g., the perception system) for a relevant period of time associated with an event); and
applying a tag to the identified event (In paragraph [0028], Donnelly discloses that the machine-learned model can be trained using training data that includes labels annotating previously adjusted vehicle parameters and/or adjustment amounts associated with the passenger input data and associated vehicle data logs, where the vehicle parameter adjustment label can be attached to the data collected by the autonomous vehicle at the time of the event (e.g., pick-up, drop-off, or in-ride event)).

Regarding claim 8, Donnelly further discloses performing batch-wise updating of the driving envelope based on additional sensor data generated by the sensors over a period of time (In paragraph [0045], Donnelly discloses that the machine learned models enables vehicle parameter adjustments to be rendered at, for example, a rate of 1 second per adjustment).

Regarding claim 10, Donnelly further discloses wherein the sensor data is received while the assisted-driving system at least in part controls the first vehicle (In paragraphs [0035], Donnelly discloses that vehicle data logs descriptive of vehicle conditions associated with an autonomous vehicle during an autonomous driving session in which a passenger provided feedback as passenger input data is obtained), and wherein the sensor data comprises feedback from the first person on the assisted-driving system (In paragraphs [0032-0034], Donnelly discloses obtaining passenger input data indicative of a passenger experience, for example, whether a passenger experience was positive or negative specific to a particular passenger event).

Regarding claim 12, Donnelly further discloses wherein the feedback comprises input by the first person on the assisted-driving system (In paragraph [0058], Donnelly discloses that the passenger input data 213 can be collected by a human machine interface device onboard an autonomous vehicle or a user computing device).

Regarding claim 13, Donnelly further discloses wherein the assisted-driving system uses the driving envelope in performing an action with regard to the second vehicle (In paragraph [0043], Donnelly discloses that the adjusted vehicle parameter [driving envelope] can be implemented in the operation of an autonomous vehicle [at least performing an action via an assisted-driving system], where, for example a centralized computing system can determine an adjusted vehicle parameter, and provide the adjusted vehicle parameter to a plurality of autonomous vehicles [at least a second vehicle]).

Regarding claim 14, Donnelly further discloses receiving user feedback from the first person about performance of the action by the assisted-driving system (In paragraphs [0032-0034], Donnelly discloses obtaining passenger input data indicative of a passenger experience, for example, whether a passenger experience was positive or negative specific to a particular passenger event), and updating a value for a configuration parameter of the assisted-driving system based on the user feedback (In paragraph [0062], Donnelly discloses that passenger input data 213 [user feedback] and associated vehicle data 214 are input into a machine-learned model 110 to receive an adjusted vehicle parameter 111 [updating a value for a configuration parameter of the assisted-driving system])).

Regarding claim 16, Donnelly further discloses prompting the first person for the user feedback, wherein the user feedback is received in response to the prompting (In paragraph [0033], Donnelly discloses wherein passenger input can be obtained via a user interface which first prompts whether a particular experience was positive or negative).

Regarding claim 18, Donnelly further discloses receiving context data regarding the first vehicle, the context data pertaining to the first vehicle when the sensor data is generated by the sensors, the context data including quantitative or qualitative exogenous metrics (In paragraph [0036], Donnelly discloses that the vehicle data can include various other types of data descriptive of vehicle conditions, such as data indicative of one or more conditions associated with the environment of the autonomous vehicle).

Regarding claim 19, Donnelly further discloses wherein the second vehicle is the first vehicle (In paragraphs [0165-0166], Donnelly discloses an embodiment in which the computing system which receives the adjusted vehicle parameter output from the machine-learned model is a vehicle computing system on-board the autonomous vehicle, such as the first vehicle, rather than a computing system external to the autonomous system which provides the adjusted vehicle parameter can be provided to a plurality of autonomous vehicles, such as a fleet of autonomous vehicles).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly (US 2019/0047584 A1), in view of Chan (US 2022/0035371 A1).
Donnelly further discloses wherein the assisted-driving system is also installed in the first vehicle (In paragraph [0068], Donnelly discloses that the autonomous vehicle 10 includes an autonomy computing system 102).
Donnelly does not explicitly disclose wherein identifying the at least one event further comprises taking into account an autonomous-driving level of operation of the assisted-driving system installed in the first vehicle when the sensor data was generated by the sensors.
However, Chan teaches wherein identifying the at least one event further comprises taking into account an autonomous-driving level of operation of the assisted-driving system installed in the first vehicle when the sensor data was generated by the sensors (In paragraph [0080], Chan teaches that determining a severity of an event may include generating an event score based upon various factors such as a level of criticality of the particular automation system 116 most likely to be impacted (e.g., higher value for systems that directly control steering functionality, lower value for systems that only provide warnings)).
Chan is considered to be analogous to the claimed invention in that they both pertain to identifying an event based on an autonomous-driving level of operation. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chan with the method as disclosed by Donnelly, where doing so allows the identification of events which impact higher level operation of autonomous driving as more severe. This may be advantageous in that, for example, events involving different levels of autonomous driving may require different consideration, for example, increasing the flexibility and accuracy of the method.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly (US 2019/0047584 A1), in view of Nix (US 2018/0365740 A1).
Donnelly further discloses wherein the assisted-driving system is also installed in the first vehicle (In paragraph [0068], Donnelly discloses that the autonomous vehicle 10 includes an autonomy computing system 102).
Donnelly does not explicitly disclose wherein identifying the at least one event is performed by the assisted-driving system.
However, Nix teaches wherein the assisted-driving system is installed in the first vehicle (In paragraph [0050], Nix teaches wherein an autonomous vehicle 10 includes an autonomy computing system 102), and wherein identifying the at least one event is performed by the assisted-driving system (In paragraph [0056], Nix teaches that the autonomous computing system 102 can actively detect an occurrence of a driving event and, in response, prompt the passenger to provide feedback regarding his/her subjective response to such driving event).
Nix is considered to be analogous to the claimed invention in that they both pertain to obtaining user feedback in response to autonomous vehicle driving events. It would be obvious to a person having ordinary skill in the art before the effective filing date to implement identifying the event by the assisted-driving system installed in the first vehicle as taught by Nix with the method as disclosed by Donnelly, where Donnelly already discloses an event detector to detect various events associated with the actions and encounters associated with operation of the autonomous vehicle in paragraph [0034]. Performing this functionality by the assisted-driving system may be advantageous in that, for example, the amount of information which must be transmitted between systems can be diminished, improving the speed and efficiency of the method.

Claims 7 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly (US 2019/0047584 A1), in view of Moustafa (US 2022/0126878 A1).

Regarding claim 7, Donnelly does not explicitly disclose wherein identifying the at least one event further comprises taking into account when the first person takes over control of the first vehicle from the assisted-driving system installed in the first vehicle.
However, Moustafa teaches wherein identifying the at least one event further comprises taking into account when the first person takes over control of the first vehicle from the assisted-driving system installed in the first vehicle (In paragraphs [0172-0175], Moustafa teaches detecting an unsafe takeover request by a human driver based on sensor data, and mitigating an unsafe takeover request by, for example, prompting the human driver and/or passengers for input and modifying one or more aspects of the autonomous mode based on the input received from the driver/passenger).
Moustafa is considered to be analogous to the claimed invention in that they both pertain to modifying operation of an autonomous vehicle based on input from the user. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Moustafa with the method as disclosed by Donnelly, where detecting and controlling unsafe takeovers is advantageous in that it “may allow for safer driving and avoidance of unpredictable behavior during the autonomous driving mode” as suggested by Moustafa in paragraph [0168].

Regarding claim 24, Donnelly does not explicitly disclose wherein the driving envelope is defined so as to increase a likelihood of successful takeover from the assisted-driving system by the first person.
However, Moustafa teaches wherein the driving envelope is defined so as to increase a likelihood of successful takeover from the assisted-driving system by the first person (In paragraphs [0172-0175], Moustafa teaches detecting an unsafe takeover request by a human driver based on sensor data, and mitigating an unsafe takeover request by, for example, prompting the human driver and/or passengers for input and modifying one or more aspects of the autonomous mode based on the input received from the driver/passenger).
Moustafa is considered to be analogous to the claimed invention in that they both pertain to altering the operation of an autonomous vehicle to mitigate risk of a driver takeover of control. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Moustafa with the method as disclosed by Donnelly, where modifying the autonomous driving mode to match the driver/passenger desires (e.g., direction, speed, etc.) may guarantee comfort of the driver/passenger and minimize risk for the passenger/driver introduced by the takeover request, as suggested by Moustafa in paragraph [0175].

Regarding claim 25, Donnelly discloses a computer program product tangibly embodied in a non-transitory storage medium, the computer program product including instructions that when executed cause a processor to perform operations (In fig. 3 and paragraphs [0072], [0089], and [0096], Donnelly discloses computing systems which include memory to store computer-readable instructions that can be executed by the one or more processors), the operations comprising:
receiving sensor data from sensors of a first vehicle associated with a first person, the sensor data generated by the sensors (In paragraphs [0060-0061], Donnelly discloses that vehicle data 214 includes data collected or otherwise received from various sensors included in the autonomous vehicle);
applying a machine-learning algorithm to the sensor data to define a driving envelope (In paragraph [0062], Donnelly discloses that passenger input data 213 and associated vehicle data 214 [sensor data] are input into a machine-learned model 110 [machine-learning algorithm] to receive an adjusted vehicle parameter 111 [driving envelope]) for an assisted-driving system, the assisted-driving system installed in a second vehicle (In paragraph [0043], Donnelly discloses that the adjusted vehicle parameter [driving envelope] can be implemented in the operation of an autonomous vehicle [assisted-driving system], where, for example a centralized computing system can determine an adjusted vehicle parameter, and provide the adjusted vehicle parameter to a plurality of autonomous vehicles [at least a second vehicle]); and
providing the driving envelope to the assisted-driving system installed in the second vehicle (In paragraph [0043], Donnelly discloses a centralized computing system can determine an adjusted vehicle parameter [driving envelope], and provide the adjusted vehicle parameter to a plurality of autonomous vehicles [at least a second vehicle]).
Donnelly does not explicitly disclose wherein the driving envelope is defined so as to increase a likelihood of successful takeover from the assisted-driving system by the first person.
However, Moustafa teaches wherein the driving envelope is defined so as to increase a likelihood of successful takeover from the assisted-driving system by the first person (In paragraphs [0172-0175], Moustafa teaches detecting an unsafe takeover request by a human driver based on sensor data, and mitigating an unsafe takeover request by, for example, prompting the human driver and/or passengers for input and modifying one or more aspects of the autonomous mode based on the input received from the driver/passenger).
Moustafa is considered to be analogous to the claimed invention in that they both pertain to altering the operation of an autonomous vehicle to mitigate risk of a driver takeover of control. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Moustafa with the program and storage medium as disclosed by Donnelly, where modifying the autonomous driving mode to match the driver/passenger desires (e.g., direction, speed, etc.) may guarantee comfort of the driver/passenger and minimize risk for the passenger/driver introduced by the takeover request, as suggested by Moustafa in paragraph [0175].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly (US 2019/0047584 A1), in view of Vaughn (US 2017/0174221 A1).
Donnelly does not explicitly disclose wherein the sensor data is received while the first person drives the first vehicle.
However, Vaughn teaches wherein the sensor data is received while the first person drives the first vehicle (In paragraphs [0045-0048], Vaughn teaches collecting a driver behavior of a driver driving an autonomous vehicle in manual mode, building a driving profile based on the driving behavior such as creating or modifying a driving rule that operates the autonomous vehicle in a manner consistent with the particular driving behavior, and configuring the autonomous vehicle to operate according to the driving profile when operating in autonomous mode).
Vaughn is considered to be analogous to the claimed invention in that they both pertain to altering the autonomous operation of an autonomous vehicle based on data collected while a driver operates in manual driving mode. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement modifying the autonomous operation of the vehicle based on sensor data captured during manual operation as taught by Vaughn with the method as disclosed by Donnelly, where the driving profile is “based on the driver's own manual driving style” as suggested by Vaughn in paragraph [0036]. This may be advantageous in that, for example, a user may expect the autonomous vehicle to operate similarly to that of human, manual operation, where altering autonomous operation of the vehicle based on driving behaviors captured during manual operation may facilitate a more comfortable experience by the user.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly (US 2019/0047584 A1), in view of Anderson (US 2019/0220028 A1).

Regarding claim 11, Donnelly does not explicitly disclose wherein the feedback comprises that the first person at least partially takes over control from the assisted-driving system.
However, Anderson teaches wherein the feedback comprises that the first person at least partially takes over control from the assisted-driving system (In paragraphs [0022] and [0026], Anderson teaches a feedback collector 108 which receives data on driver actions taken in response to the operational commands, such as if a driver of vehicle places the vehicle into a manual drive mode, or if the driver needs to override autonomous acceleration, steering or braking for any reason).
Anderson is considered to be analogous to the claimed invention in that they both pertain to collecting feedback pertaining to takeover of control by a user of an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement receiving feedback pertaining to takeover of control by a user of an autonomous vehicle as taught by Anderson with the method as discloses by Donnelly, where takeover by the user may indicate dissatisfaction with operation of the autonomous vehicle. Utilizing this information as feedback may be advantageous, for example, in that the satisfaction of the user may be more contextually considered and understood.

Regarding claim 15, Donnelly does not explicitly disclose wherein the user feedback comprises that the first person at least partially takes over control from the assisted-driving system.
However, Anderson teaches wherein the user feedback comprises that the first person at least partially takes over control from the assisted-driving system (In paragraphs [0022] and [0026], Anderson teaches a feedback collector 108 which receives data on driver actions taken in response to the operational commands, such as if a driver of vehicle places the vehicle into a manual drive mode, or if the driver needs to override autonomous acceleration, steering or braking for any reason).
Anderson is considered to be analogous to the claimed invention in that they both pertain to collecting feedback pertaining to takeover of control by a user of an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement receiving feedback pertaining to takeover of control by a user of an autonomous vehicle as taught by Anderson with the method as discloses by Donnelly, where takeover by the user may indicate dissatisfaction with operation of the autonomous vehicle. Utilizing this information as feedback may be advantageous, for example, in that the satisfaction of the user may be more contextually considered and understood.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly (US 2019/0047584 A1), in view of Wu (US 2022/0169265 A1).
Donnelly does not explicitly disclose wherein the second vehicle is being driven by a second person when the driving envelope is provided to the assisted-driving system installed in the second vehicle.
However, Wu teaches wherein the second vehicle is being driven by a second person when the driving envelope is provided to the assisted-driving system installed in the second vehicle (In paragraph [0078], Wu teaches updating a planning and control algorithm of an autonomous driving system in manual driving mode [second vehicle is being driven by a second person] where “the autonomous driving system does not issue an instruction to control the driving of the vehicle”).
Wu is considered to be analogous to the claimed invention in that they both pertain to providing a control scheme for an assisted-driving system while the vehicle is being driven by a person. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wu with the method as disclose by Donnelly, where, for example, an update of the assisted-driving control can be prevented while the assisted-driving control is operating. This may be advantageous, for example, in providing a smoother operation of the assisted-driving control experienced by the user.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly (US 2019/0047584 A1), in view of Herbach (US 9,008,980 B1).

Regarding claim 20, Donnelly does not explicitly disclose wherein the assisted-driving system installed in the second vehicle provides a query to a configuration manager, and wherein the driving envelope is provided to the assisted-driving system by the configuration manager in response to the query.
However, Herbach teaches wherein the assisted-driving system installed in the second vehicle provides a query to a configuration manager, and wherein the driving envelope is provided to the assisted-driving system by the configuration manager in response to the query (In column 8 lines 21-52, Herbach teaches that an autonomous vehicle [assisted-driving system] may detect a condition in which the autonomous vehicle is impeded from navigating according to a first trajectory, may send an assistance signal [query] to an assistance center [configuration manager], and may receive a response to the assistance signal including a representation of a second trajectory).
Herbach is considered to be analogous to the claimed invention in that they both pertain to querying a manager for an assisted-driving operation. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Herbach with the method as disclosed by Donnelly, where doing so may allow the autonomous driving system of Donnelly to receive an update to adjust its vehicle parameters and navigation in order to address a “stuck” condition, as suggested by Herbach in column 7 lines 10-23. This is advantageous in that its implementation improves the effectiveness of assisted-driving system, for example.

Regarding claim 21, Herbach further teaches wherein the assisted-driving system installed in the second vehicle provides the query to a configuration manager before taking an action with regard to the second vehicle, wherein the driving envelope specifies an aspect of the action (From column 8 lines 21 to column 9 line 5, Herbach teaches that an autonomous vehicle [assisted-driving system] may detect a condition in which the autonomous vehicle is impeded from navigating according to a first trajectory, may send an assistance signal [query] to an assistance center [configuration manager], and may receive a response to the assistance signal including a representation of a second trajectory [driving envelope involving an aspect of an action] and drive according to the second trajectory [taking an action]; the examiner understands that the query must be sent before the vehicle drives according to the second trajectory).

Regarding claim 22, Herbach further teaches wherein the assisted-driving system installed in the second vehicle determines, before taking the action, whether to provide the query to the configuration manager before taking the action (In column 8 lines 21-52, Herbach teaches that an autonomous vehicle [assisted-driving system] may detect a condition in which the autonomous vehicle is impeded from navigating according to a first trajectory [determines whether to provide the query], may send an assistance signal [query] to an assistance center [configuration manager], and may receive a response to the assistance signal including a representation of a second trajectory).

Regarding claim 23, Herbach further teaches wherein the assisted-driving system installed in the second vehicle takes into account realtime data about the second vehicle in determining whether to provide the query to the configuration manager before taking the action (In column 8 lines 21-52, Herbach teaches that an autonomous vehicle [assisted-driving system] may detect a condition in which the autonomous vehicle is impeded from navigating according to a first trajectory [determines whether to provide the query], may send an assistance signal [query] to an assistance center [configuration manager], and may receive a response to the assistance signal including a representation of a second trajectory; see also fig. 7 and column 12 line 53 to column 13 line 26 where Herbach teaches an autonomous vehicle determining if it’s in a stuck condition based on realtime data about the vehicle, such as its speed or sensor data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Urano (US 2022/0032939 A1) teaches collecting driver feedback, including a maneuver by the driver that is a vehicle takeover.
Kumar (US 2019/0039545 A1) teaches that one or more vehicles involved in and/or in the vicinity of an event collect and/or store data such as the level of autonomy of the vehicle or whether the vehicle or driver was in control of the vehicle.
Grimm (US 2018/0004211 A1) teaches where a passenger/driver taking manual control of the vehicle, such as if they initiated takeover, may indicate that the passenger/driver had relatively low comfort with the autonomous driving on the route or segment, which lead to the intervention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665